NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                  SUPERIOR COURT OF NEW JERSEY
                                  APPELLATE DIVISION
                                  DOCKET NO. A-1679-14T4

GINAMARIE GOMES,
                                      APPROVED FOR PUBLICATION
     Plaintiff-Appellant,
                                           April 14, 2016
v.
                                         APPELLATE DIVISION
THE COUNTY OF MONMOUTH, a body
politic of the State of New Jersey,
and CORRECT CARE SOLUTIONS, LLC,

     Defendants-Respondents.
______________________________________

         Submitted February 22, 2016 – Decided April 14, 2016

         Before Judges Sabatino, Accurso and Suter.

         On appeal from the Superior Court of New
         Jersey,   Law  Division, Monmouth County,
         Docket No. L-2096-14.

         Law Offices of Herbert I. Ellis, P.C.,
         attorneys for appellant (Mr. Ellis and Amy
         B. Francesco, on the brief).

         Marks, O'Neill, O'Brien, Doherty & Kelly,
         P.C., attorneys for respondents (Melissa J.
         Brown and Sean X. Kelly, on the brief).

     The opinion of the court was delivered by

SABATINO, P.J.A.D.

     This appeal raises in part the novel issue of whether a

plaintiff, who was treated by a private medical provider under

contract to provide care to inmates at a county jail, must serve
that private entity with a tort claims notice before she can sue

the company for negligence.           We hold that the Tort Claims Act

(the "TCA" or the "Act"), N.J.S.A. 59:1-1 to :14-4, does not

require    service    of   such   a   notice    upon     a    private     government

contractor.          Consequently,     we   reverse          the    trial     court's

dismissal    of   plaintiff's      claims      against       the    contractor      for

failure to serve it with a notice.

     In the unpublished portion of this opinion, we affirm the

trial court's dismissal of plaintiff's intentional tort claims

against co-defendant County of Monmouth.                 We vacate the court's

dismissal of the other remaining claims as premature, and remand

for discovery and other further proceedings.

                                       I.

     The record in its present incomplete state reflects the

following pertinent facts and allegations.                   The case arises out

of   plaintiff    GinaMarie       Gomes's   brief      incarceration          at    the

Monmouth    County    Correctional     Institution           (the   "MCCI"    or    the

"County    jail"),     where   defendants      allegedly        denied      plaintiff

access to her prescribed antibiotic medication.                      The MCCI is a

unit within defendant County of Monmouth, a public entity.                          Co-

defendant   Correct     Care   Solutions,      Inc.    ("CCS")       is   a   private

company.    During the relevant time period, CCS provided medical




                                        2                                     A-1679-14T4
services to inmates housed at the MCCI pursuant to a contract

with the County.1

       On June 2, 2012, plaintiff reported to the MCCI because of

an acknowledged parole violation.            As part of the intake process

that day, the medical staff conducted an initial screening in

which plaintiff disclosed her medical history.                 A mental health

screening was also conducted, which found nothing of particular

relevance.

       According    to   the   screening     forms,    plaintiff   alerted     the

medical staff that she suffered from asthma, heroin withdrawal,

kidney disease, hepatitis C, and several other medical issues.

She reported that she had seen a physician within the preceding

two weeks regarding "kidney issues."                  Plaintiff also reported

that she had been prescribed a variety of medications, including

Cipro, a broad-spectrum antibiotic, and an asthma inhaler.                     All

of the medical staff at the jail who performed these intake

services allegedly were employees of CCS.

       According to plaintiff, Cipro had been prescribed by her

physician and filled at a pharmacy prior to her admission at the

MCCI to address a "severe infectious condition."                   For reasons

that    remain     unclear,     the     antibiotic     was   confiscated      from

plaintiff    during      the   intake   process.       The   screening   records

1
    The parties have not furnished us with a copy of the contract.



                                         3                               A-1679-14T4
indicate that medical staff ordered a new five-day dosage of

Cipro, but that prescription apparently was cancelled pending

blood work and the jail's receipt of plaintiff's prior medical

records.     Plaintiff contends that she never received a dosage of

Cipro, or any other antibiotic, during her time at the MCCI.

       Over the course of the next twenty-three days, plaintiff

repeatedly      complained    of   a   sore    throat,     coughing,      and    other

ailments.       She also began complaining of lower back pain and

decreased mobility.         Plaintiff was seen by CCS medical personnel

on     twenty-seven     occasions      during       this   time,    and    she     was

prescribed various palliative medications.                   Nearly all of the

documents and records relating to plaintiff's care at the MCCI

bear the CCS company name and logo.

       By June 25, 2012, plaintiff's back pain and mobility issues

had    become    so   acute   that     she    was    transferred     to     a    local

hospital.       Further medical investigation revealed that she was

suffering from a "large epidural abscess with cord compression,"

a diagnosis which plaintiff alleges has left her permanently

paralyzed       and   incontinent.       She     further     alleges      that     the

condition could have been prevented had the medical staff at the

jail    provided      her   with   the   Cipro      that   she     was    originally

prescribed and had brought with her to the facility.




                                         4                                  A-1679-14T4
    Through her counsel, plaintiff initially served a notice of

tort claim upon the County, the MCCI, and the State Attorney

General's    Office    on    August     24,    2012.       Plaintiff's    counsel

received a written response dated December 26, 2012 from PMA

Companies ("PMA"), the third-party administrator for the County,

acknowledging     receipt    of   the    notice.       The    response    further

stated in relevant part:

            We have reported the claim as well to
            Correct   Care    Solutions,   of   Memphis,
            Tennessee. This is the private contractor
            which provides the medical staff at Monmouth
            County Correctional Institution.       Their
            insurance carrier is Allied Insurance, and I
            have been advised a claim has been reported
            to this company.

Plaintiff's counsel separately received a letter from the Office

of the Attorney General2 informing her that MCCI was a "local

public entity" and that the claim, therefore, did not involve

the State.

    Plaintiff thereafter filed a six-count complaint in the Law

Division     against   the    County,         CCS,   and   various     fictitious

parties.     The complaint asserts various claims of negligence,

intentional    tort,   and    breach      of    contract.       Each    count   is

premised     on    a   theory      that        defendants     negligently       or

2
  After this appeal was briefed, we invited the Attorney General
to participate as an amicus or intervenor to address the
statutory issues raised here under the Tort Claims Act.      The
Attorney General declined our invitation.



                                         5                               A-1679-14T4
intentionally           confiscated      and     withheld        plaintiff's       prescribed

medication, causing her personal harm.                          Although plaintiff does

not explicitly style any of her claims as claims for medical

negligence or medical malpractice, she alleges in count four

several       related      theories      of      liability,         including       negligent

observation; inadequate medical testing procedures; inadequate

documentation and record keeping; negligent hiring of medical

staff;       and   failure     to     "adhere         to    the     Internal       Management

Procedures         for     Medication        Administration           as     mandated        and

required by, for and of the New Jersey Department of Corrections

Internal Management Procedures[.]"

       The    co-defendants,          the      County      and    CCS,     each     moved     to

dismiss      the    complaint       in    lieu       of    an    answer.       The    primary

arguments      advanced      by   defendants          in    favor    of    dismissal      were

that: (1) plaintiff failed to serve a notice of tort claim upon

CCS;   (2)     plaintiff      failed        to   state      a    prima     facie     claim   of

negligence         or    intentional        tortious        conduct        against     either

defendant; and (3) plaintiff is not an intended beneficiary of

the contract between the County and CCS and therefore lacks

standing to complain about any breaches of that agreement.

       After hearing oral argument, the motion judge dismissed the

complaint with prejudice as to both defendants.                             In his written

statement of reasons, the judge ruled that plaintiff's lawsuit




                                                 6                                    A-1679-14T4
against CCS was barred under the TCA because she had not served

a tort claims notice upon the contractor within the ninety-day

period set forth in N.J.S.A. 59:8-8.

      The judge determined that CCS, as the provider of medical

care to inmates at a county jail, is a "public entity" within

the meaning of the statute.                 In making this finding, the judge

substantially relied upon this court's opinion in Hoag v. Brown,

397 N.J. Super. 34, 47-48, 53 (App. Div. 2007), which treated an

employee of a private contractor that provided medical services

to a State prison as an employee of the State for purposes of

her   claim   that    she    had      been       harassed    in    her   workplace      in

violation of the Law Against Discrimination ("LAD"), N.J.S.A.

10:5-1 to -42.        The judge also noted unpublished opinions of

this court and the trial court likewise treating employees of a

private     contractor      to   a    State       prison    to    be   the   functional

equivalent of public employees working for the prison.3

      The   judge    reasoned        that    because       the    medical    staff   that

allegedly acted negligently here worked at the jail and could be


3
  We do not cite the unpublished opinions, as they are non-
precedential.   R. 1:36-3.    That said, we recognize that the
notice issue presented here has not been the subject of a
reported case, and that there appear to be several unreported
opinions that have addressed the issue.    We by no means fault
the trial judge for considering the unpublished cases, as he is
permitted to do under Rule 1:36-3, in his conscientious effort
to grapple with this issue without the guidance of precedent.



                                             7                                  A-1679-14T4
considered     the   functional         equivalent         of   public    employees          for

certain      purposes   as     in     Hoag,       their    employer      CCS        should    be

treated as a public entity that must be served with a tort

claims notice.       Since no such timely notice was served upon CCS,

the judge dismissed plaintiff's tort-based claims against that

co-defendant.        The judge rejected plaintiff's argument that her

service of notice upon the County sufficed as notice to CCS

under the circumstances.            The    judge         also   rejected        plaintiff's

claims    against    CCS      founded     upon      her    theory    that      she     was    an

intended third-party beneficiary of the contract between CCS and

the County.

       The judge then dismissed all of plaintiff's claims against

the County.      He rejected, as a matter of law, plaintiff's claims

of   intentional       tort    against      the     County      as   a    public       entity

because N.J.S.A. 59:2-10 directs that public entities are not

vicariously liable for acts or omissions of public employees

constituting a "crime, actual fraud, actual malice, or willful

misconduct."         The      judge     also       found    non-viable          plaintiff's

negligence claims against the County because she had not alleged

that   any    County    employees         had     been    involved       in    her    medical

screening or her medical care.                  In addition, the judge dismissed

plaintiff's       contract-based              claims        against           the     County,

essentially for the same reasons that the judge had noted in




                                              8                                       A-1679-14T4
dismissing the contract claims against CCS.                            Lastly, the judge

dismissed plaintiff's claims for punitive damages.

                                             II.

      On appeal, plaintiff contends that the dismissal of her

complaint        against     both    defendants        was      legally       erroneous           and

premature.        She also asserts various criticisms of the manner in

which      the    trial      judge       proceeded        to    rule     on    her       claims,

complaining about the judge's citation to unpublished authority.

      In    considering          these    arguments,       we    adhere       to    the      well-

established       principle        that    before     a    court       dismisses         a   civil

complaint with prejudice, it must "search[] the complaint in

depth and with liberality to ascertain whether the fundament of

a cause of action may be gleaned even from an obscure statement

of   claim,       opportunity        being    given       to    amend     if       necessary."

Printing Mart-Morristown v. Sharp Elecs. Corp., 116 N.J. 739,

746 (1989) (quoting Di Cristofaro v. Laurel Grove Mem'l Park, 43
N.J. Super. 244, 252 (App. Div. 1957)).

      Nevertheless,          a      purely     legal       question       of       whether          a

defendant is insulated from liability because of an immunity or

some other statutory provision ideally should be resolved, if

possible, at an early stage of the litigation.                                See Rivera v.

Gerner, 89 N.J. 526, 536 (1982) (noting that resolving issues

involving        the   TCA    through        the   pretrial        process         "is       to   be




                                               9                                         A-1679-14T4
encouraged"); Hurwitz v. AHS Hosp. Corp., 438 N.J. Super. 269,

305-06 (App. Div. 2014) (observing in a statutory immunities

case    that        issues    involving         those     immunities           should     be

adjudicated     at     an    "early    stage     of    litigation,"       and    that     an

"unfettered right to discovery" would "dilut[e] the practical

benefit of the immunity protection").                    Indeed, in keeping with

the    need    for    expedition,        interlocutory         appeals    from      orders

granting or denying leave to file a late tort claims notice are

now immediately appealable under the Rules of Court as of right.

R. 2:2-3(a)(3).         Our review of such legal determinations by a

trial court is de novo.                  Wilson ex rel. Manzano v. City of

Jersey City, 209 N.J. 558, 564 (2012).

                                           A.

       The    novel    and    important      issue      that    most     warrants        our

attention here is whether plaintiff was obligated to serve a

separate tort claims notice upon co-defendant CCS, a private

contractor     to     the    County.       We    hold    that    there     is    no     such

obligation, either in the language of the Tort Claims Act or one

logically     compelled       by   the    policies      underlying       the    statutory

scheme.

       The    TCA    indisputably        governs      causes    of   action      in     tort

against governmental agencies within New Jersey.                         Velez v. City

of Jersey City, 180 N.J. 284, 289-90 (2004).                         The Legislature




                                           10                                     A-1679-14T4
enacted the Act in recognition of "the inherently unfair and

inequitable results which occur in the strict application of the

traditional      doctrine       of     sovereign          immunity,"       while        still

recognizing     that       government    —    which       cannot    abstain      from     its

obligation to govern in the way a private actor can choose not

to engage in certain conduct — "should not have the duty to do

everything that might be done."                   N.J.S.A. 59:1-2; Lopez v. City

of Elizabeth, 245 N.J. Super. 153, 164 (App. Div. 1991).

      Generally,       a     defendant       organization          falls       within     the

purview of the TCA if it is considered a "public entity," as

that term is defined in N.J.S.A. 59:1-3.                      See S.E.W. Friel Co.

v. N.J. Turnpike Auth., 73 N.J. 107, 113-17 (1977).                            Section 1-3

of the Act denotes a "public entity" to include "the State, and

any   county,    municipality,         district,      public       authority,         public

agency, and any other political subdivision or public body in

the State."      N.J.S.A. 59:1-3.            The Attorney General's 1972 Task

Force    Comment   to       N.J.S.A.     59:1-3      clarifies          that    the     TCA's

definition    of   "public      entity"       is    intended       to    encompass       "all

entities exercising governmental functions."                       Margolis & Novack,

Claims   Against    Public       Entities,         1972    Task    Force       Comment     on

N.J.S.A. 59:1-3 (2016).

      The TCA likewise defines the related concept of a "public

employee."      According to N.J.S.A. 59:1-3, a "public employee" is




                                             11                                    A-1679-14T4
simply "an employee of a public entity[.]"                       The term "employee"

means    "an     officer,       employee,        or    servant,     whether       or    not

compensated or part-time, who is authorized to perform any act

or service; provided, however, that the term does not include an

independent contractor."           Ibid. (emphasis added).

    When an injured party wishes to pursue a claim against a

public entity or a public employee, that party must first file a

notice    of    claim    with    the     public       entity     involved.        Because

plaintiff's alleged mistreatment occurred at a County jail, the

notice     provision        concerning           local     governmental          entities

pertains.        See    N.J.S.A.    59:8-7       ("A     claim   for    injury     .   .   .

arising under this act against a local public entity shall be

filed    with    that    entity.")       (emphasis       added);       N.J.S.A.     59:8-2

("'[L]ocal public entity' means a public entity other than the

State.").       This notice must be filed "within 90 days of accrual

of the claim," subject to potential extension by the court which

is not implicated by the present appeal.                       N.J.S.A. 59:8-8.            If

the claimant fails to do so, the statute dictates that he or she

"shall be forever barred from recovering against a public entity

or public employee[.]"           Ibid.

    Functionally,         this     notice    requirement         within    the    TCA      is

largely intended to "compel a claimant to expose his intention

and information early in the process in order to permit the




                                            12                                    A-1679-14T4
public entity to undertake an investigation while witnesses are

available and the facts are fresh." O'Neill v. City of Newark,

304    N.J.   Super.     543,    549   (App.   Div.   1997)    (emphasis        added)

(quoting Lutz v. Twp. of Gloucester, 153 N.J. Super. 461, 466

(App. Div. 1977)).

       As our Supreme Court explained in Beauchamp v. Amedio, 164
N.J. 111    (2000),    the    recognized      goals   of   the    TCA's     notice

provision are:

              (1) to allow the public entity at least six
              months for administrative review with the
              opportunity to settle meritorious claims
              prior to the bringing of suit; (2) to
              provide   the  public   entity   with   prompt
              notification   of  a   claim   in   order   to
              adequately investigate the facts and prepare
              a defense[;] (3) to afford the public entity
              a chance to correct the conditions or
              practices which gave rise to the claim; and
              (4) to inform the State [or local public
              entity] in advance as to the indebtedness or
              liability that it may be expected to meet.

              [Id.   at   121-22   (first   alteration   in
              original)    (emphasis    added)    (internal
              quotations and citations omitted).]

The first two goals are derived from the Task Force Comment to

N.J.S.A. 59:8-3, and the last two goals come from Fuller v.

Rutgers, 154 N.J. Super. 420, 426 (App. Div. 1977), certif.

denied,   75 N.J. 610    (1978).    See    Margolis    &     Novack,     supra,

comment on N.J.S.A. 59:8-8, at p. 266 (2016).




                                          13                                  A-1679-14T4
    The contents of a proper notice of claim under the TCA are

governed   by   N.J.S.A.   59:8-4,    which   specifies   the   following

minimum information that a claimant's notice must contain:

           A claim shall be presented by the claimant
           . . . and shall include:

                 a. The name and post[-]office
                 address of the claimant;

                 b. The post-office address to
                 which the person presenting the
                 claim desires notice to be sent;

                 c. The date, place and other
                 circumstances of the occurrence or
                 transaction which gave rise to the
                 claim asserted;

                 d. A general description of the
                 injury, damage, or loss incurred
                 so far as it may be known at the
                 time of presentation of the claim;

                 e. The name or names of the public
                 entity,   employee  or   employees
                 causing the injury, damage or
                 loss, if known; and

                 f. The amount claimed as of the
                 date of presentation of the claim,
                 including the estimated amount of
                 any prospective injury, damage, or
                 loss, insofar as it may be known
                 at the time of the presentation of
                 the claim, together with the basis
                 of   computation  of   the  amount
                 claimed.

                 [(Emphasis added).]




                                     14                          A-1679-14T4
Under    N.J.S.A.     59:8-6,     a     public    entity     may,    "by     rule    or

regulation,"     adopt      its   own    standardized       form     that    requests

information beyond the minimum level of detail enumerated in

N.J.S.A. 59:8-4.

       By way of illustration, pursuant to N.J.S.A. 59:8-4 and -6,

the State has issued its own standard tort claims notice form.

That    form   asks   the    claimant     to     identify    the    State    "agency"

allegedly responsible for the claimant's injury.                       There is no

place on the State form for the claimant to identify a private

actor or entity as a responsible party.4                     In fact, case law

instructs that a claimant's failure to use the public entity's

prescribed form supplying the necessary information can at times

support a finding that the entity failed to receive timely and

proper notice under N.J.S.A. 59:8-4 and -6.                  See Wood v. Cty. of

Burlington, 302 N.J. Super. 371, 378 (App. Div. 1997) (ruling

that plaintiffs were required to use the defendant township's

"specialized notice of claim form").

       Likewise,      although    the     County      of    Monmouth        does    not

apparently     post    a    standard     tort    claims     notice    form    on    the

4
  See Initial Notice of Claim for Damages Against the State of
New Jersey, Dep't of the Treasury, Bureau of Risk Mgmt.,
http://www.nj.gov/treasury/riskmgt/pdf/ClaimLongForm.pdf  (last
visited Mar. 31, 2016) (asking the claimant to identify the
"state agency or agencies" that caused the damages and the
"names of State employees whom you claim were at fault").




                                          15                                  A-1679-14T4
Internet, a number of other local governments do.5          None of those

standard notice forms that our research has uncovered ask the

claimant to identify any private actors or entities.                Instead,

the forms simply ask the claimant to indicate the governmental

agencies involved.

     Here,     presumably   because    a   standardized    form   from    the

County   was   not   readily   available,   the   notice   served    on   the

County by plaintiff was a typed letter prepared by her counsel.

The letter addressed the six items required for proper notice

under N.J.S.A. 59:8-4.

     To require claimants such as plaintiff in this case to

serve a pre-suit tort claims notice upon a defendant government

contractor would clash with both the text of the TCA and the


5
  See, e.g., Notice of Tort Claim Against Gloucester County, New
Jersey and/or Its Entities, Gloucester Cty., http://www.
gloucestercountynj.gov/civica/filebank/blobdload.asp?BlobID=4215
(last visited Mar. 31, 2016) (asking the claimant to identify
"each and every Department, Division, Agency or Authority" and
"each and every County employee" the claimant contends is
liable); Notice of Claim for Damages Against the County of
Passaic, Passaic Cty., http://www.passaiccountynj.org/Document
Center/View/108 (last visited Mar. 31, 2016) (requesting
claimants to specify the "names of County Employees whom you
claim were at fault" and "the negligence or wrongful act of the
County Agency and County employees which caused your damages");
Tort Claim for Damages Against the City of Trenton, City of
Trenton,       http://www.trentonnj.org/FCpdf/notice%20of%20tort%
20claim.pdf (last visited Mar. 31, 2016) (requesting the "name
and address of the City Department, Division or Agency that you
claim caused [the claimant's] damage/injury" and "the names of
the City employees whom you claim were at fault").



                                      16                            A-1679-14T4
objectives   of    the    statute's    notice      provision.          A     private

enterprise like CCS is not a "county, municipality, district,

public   authority,      public   agency,       [or]   any    other        political

subdivision or public body in the State."                     N.J.S.A. 59:1-3.

Instead, it is a private independent contractor, whose workers

are specifically carved out of Section 1-3's definition of a

public employee.

    To be sure, as the private contractor hired by Monmouth

County to provide medical services based at the County jail, CCS

apparently performs certain functions that the County otherwise

would have had to perform itself.           We agree with defendants that

the provision of such medical services to County inmates – had

they been performed by the County's own workers – would comprise

a governmental function.          Under the contractual agreement with

CCS, the County has apparently delegated at least some of those

functions    to   CCS.       That     delegation       does     not,       however,

automatically     convert   CCS     into    a    "public     entity"       for    all

purposes under the TCA.

    We recognize that, in appropriate circumstances, private

contractors retained by State and local governments to perform

some of their functions may be protected by the TCA's immunities

and special defenses under the concept of "derivative immunity."

See, e.g., Rodriguez v. N.J. Sports & Exposition Auth., 193 N.J.
17                                    A-1679-14T4
Super.     39,     44-46    (App.     Div.    1983)     (finding      that       a    private

security company that provided security and guards for a public

entity      was    entitled      to   derivative       immunity,          noting      that     a

contractor        could     still     be     liable     for     negligence           "in     the

execution of the contract"), certif. denied, 96 N.J. 291 (1984);

Cobb v. Waddington, 154 N.J. Super. 11, 18 (App. Div. 1977)

(finding     that    a     construction       company      hired     by    the       State    to

perform     roadwork       and   install     barriers      to    divert      traffic         was

entitled to derivative immunity), certif. denied, 76 N.J. 235

(1978).

      We do not resolve on this limited record whether CCS, in

fact, is entitled to such second-hand "derivative" substantive

immunity, particularly since the record lacks evidence of the

actual contract between the County and CCS, and where discovery

on   this    pivotal       subject     has    yet     to   be    conducted.             As    an

analytical point, however, we note that there would be no need

for courts to recognize the concept of derivative immunity if

private contractors hired by government agencies were per se

regarded for all purposes under the TCA as "public entities."

      We    need    not    decide     comprehensively           in   this    appeal        what

portions of the TCA afford protection to private contractors

such as CCS, and which portions do not.                       The narrow issue posed

before us is simply whether the notice provisions under N.J.S.A.




                                             18                                       A-1679-14T4
59:8-8 and :8-9       require courts to treat such contractors as

public entities that must be served with tort claims notices as

a precondition to them being sued.                    The answer is no.

      None     of   the    four     goals        of    the     notice    provision,       as

identified by the Supreme Court in Beauchamp, support construing

N.J.S.A. 59:8-8 to require service of a notice upon a private

entity that serves as a government contractor.                           Each of those

enumerated     purposes     involves       providing         the   government      with    a

timely opportunity to consider and react to an incident that the

claimant is contending to be a negligent failure by government

to discharge its functions properly.                    It is of no concern to CCS

whether   plaintiff        has    given    the        County   enough     time    to:   (1)

administratively review and possibly settle a meritorious claim;

(2)   adequately          investigate       the        matter      and    prepare       the

government's defense; (3) correct the conditions or practices

relating to the governmental function that gave rise to the

claim;    or    (4)       apprise    the     government            of    its     potential

indebtedness as a matter of fiscal planning.                             See Beauchamp,

supra, 164 N.J. at 121-22.

      We recognize that a private contractor might similarly want

to have such claim-related information provided to it, at a pre-

suit stage, for its own business or risk management reasons.

But the central objectives of the TCA's notice provision are




                                            19                                    A-1679-14T4
solely related to the benefit of governmental decision-makers

and, ultimately, the taxpayers who might bear the costs of a

successful claim.          It is revealing that the tort claims notice

forms   that    have     been    created   by     the   State      and    other    public

entities    are     designed      to   require    claimants        to    specify     which

governmental      agency    or     agencies      that   he    or   she    alleges       was

responsible for causing the injury.

    When plaintiff duly served her notice upon the County, she

was specifically apprised that the medical staff who dealt with

her at the jail were employees of CCS, a private entity, whose

insurance      carrier     was    identified      in    the     County's        response.

Plaintiff should not have been required to assume that she was

supposed to provide any more notice of the incident than what

she had already supplied to the County.                     The Legislature has not

directed     that      duplicative      notices        be    served      upon     private

contractors or their insurers.                  Of course, the Legislature is

free to amend the statute to so require, but that is not how the

law is presently worded or structured.

    The trial judge's reliance on Hoag, supra, 397 N.J. Super.

at 53-54, in reaching his contrary conclusion on the notice

issue was misplaced.             There was no issue of notice involved in

Hoag.      That case instead turned on whether an employee of a

private contractor, who had been working at a State prison and




                                           20                                     A-1679-14T4
allegedly mistreated by a State employee supervising her, should

be regarded as a public employee for purposes of the State's

anti-discrimination laws and the TCA.

       Hoag         specifically            involved            whether          the         worker's

relationship         with      the    State        Department          of       Corrections        was

fundamentally one of an employer and employee for purposes of

liability under the LAD.                    This court found that the State in

those    circumstances              potentially          could     be       regarded         as    the

plaintiff's         "employer,"           given    the     allegations            of    its       close

involvement         in   the   conditions          of     her    workplace,            and   thereby

could     be        responsible           for     perpetuating              a     hostile          work

environment.         Id. at 47-53.           Even so, because the record in Hoag

was not fully developed as to those issues, we remanded the

matter for further factual development.                          Id. at 53.

       We do not endorse the trial judge's overbroad reading of

Hoag    with    respect        to    the    TCA        notice    issues         presented         here.

Unlike the plaintiff in Hoag, plaintiff Gomes was not employed

in a government facility.                       She was only housed there as an

inmate less than a month, before her medical condition became so

severe that she had to be transferred to the hospital.                                             The

scope of Gomes's statutory obligation to provide notice of her

tort claims is fundamentally different in character than the

question       of    whether,        by    comparison,           Ms.    Hoag's         substantive




                                                  21                                         A-1679-14T4
rights to a discrimination-free workplace were infringed by the

State   when   it    was   acting   as   her       employer.     For   these     many

reasons,   the      analysis   in   Hoag      is    inapposite   to    the    notice

question posed here under N.J.S.A. 59:8-8.

    We therefore reverse the trial judge's dismissal of CCS for

lack of service of a timely notice under N.J.S.A. 59:8-8.                            We

accordingly reinstate CCS as a co-defendant in the case, and

remand for further proceedings.

                                         B.

           [At the discretion of the court, the
           published version of this opinion omits Part
           II(B), which addresses issues unrelated to
           the notice issue.]

    Affirmed in part, reversed in part, and remanded in part.

We do not retain jurisdiction.




                                         22                                  A-1679-14T4